.Barnard, P. J.:
The reasons urged against a recovery for the accidental injuries suffered by the plaintiff’s minor son have been passed upon in the action brought by the boy himself. We held in that action that the evidence was sufficient to uphold the finding of the jury that the injuries were occasioned by the sole negligence of the defendant. There remains only the question of the excessiveness of the damages given by the jury to the father for the loss of services of the child during his minority. The jury gave $5,000. It appears that,the lad was about fourteen years old; was a bright child, going to school and learning easily and well before the accident. After it *21be became stupid, was rendered nervous and sick, and at times delirious. He has required careful nursing and medical attendance; his symptoms indicate epilepsy, and a very long continuance of his disease with the chances against his final recovery. The expense incurred have already been live or six hundred dollars. The prospect of the continuance of large medical and other .expense is established by the evidence. The question of the damages in such a case is one of peculiar difficulty. The action is only for compensation, but it includes prospective damages as well as those suffered up to the trial. This gives a large discretion to the jury which really can rest upon no definite proof. The boy may die early. He might have been of no use to the father if he had been unhurt. Who can tell? The question of necessity goes to the jury for determination. If the verdict is not so large as to raise an inference of partiality, prejudice, passion or corruption in the jury, it binds appellate courts. No specific value of a boy’s life is capable of proof beyond the facts given in this case. His possibilities were boundless. They were destroyed. In actions for negligently killing children verdicts of this amount have been upheld to the extent of this verdict. By statute in such cases it is only the pecuniary value of the child’s' life which is received. When the expenses incurred are so large, and when the promise of future expenses so great, their verdict is not unreasonable.
Judgment should be affirmed, with costs.
Pratt, J., concurred.
Present — Barnard, P. J.; Dykman and Pratt, JJ.
Judgment and order denying new trial affirmed, with costs.